Execution Version
AMENDMENT NO. 3, dated as of February 23, 2019 (this “Amendment”), to the Credit
Agreement dated as of July 1, 2015, among UNIVAR USA INC., a Washington
corporation (the “Borrower”), UNIVAR INC., a Delaware corporation (“Holdings”),
the several banks and other financial institutions or entities from time to time
party to the Credit Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent and the
other parties thereto (as amended, restated, modified and supplemented from time
to time prior to the effectiveness of the Amendment, the “Credit Agreement”), by
and between the Borrower and the Administrative Agent. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;
WHEREAS, Section 11.1(d)(i) of the Credit Agreement provides that the Credit
Agreement and the other Loan Documents may be amended to cure any ambiguity,
mistake, omission, defect or inconsistency with the consent of the Borrower and
the Administrative Agent;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendments.
(a)“Additional Obligations” is hereby amended by replacing the reference (a) to
“Holdings or a Guarantor” with “a Loan Party” and (b) to “Borrower or
Guarantors” with “Loan Parties”.
(b)“Foreign Segment Consolidated Total Assets” is hereby amended by replacing
the reference to “Company” with “Borrower”.
(c)“LIBOR Rate” is hereby amended by replacing the reference to “(or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time)” with “(or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (such applicable rate, the “LIBOR Screen
Rate”)”.
(d)Section 7.1(b) of the Credit Agreement is hereby amended by replacing each
reference to “the Parent Borrower” with “Holdings”.
(e)Section 8.1(b)(i) of the Credit Agreement is hereby amended by replacing each
reference to “Holdings and the Guarantors” with “the Loan Parties”.
Section 2.Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 3 Effective Date, after
giving





--------------------------------------------------------------------------------

-2-
effect to this Amendment, (i) no Default or Event of Default exists and is
continuing and (ii) all representations and warranties contained in the Credit
Agreement, as amended by this Amendment, are true and correct in all material
respects on and as of the date hereof, as though made on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.
Section 3.Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 3 Effective Date”) that the
following conditions have been satisfied or waived:
(i)The Administrative Agent shall have received an executed counterpart of this
Amendment from the Borrower.
(ii)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower dated the Amendment No. 3 Effective Date certifying as
to the satisfaction (or waiver) of the conditions set forth in Section 2.
Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section 6.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 7.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document as amended hereby, is hereby ratified and
re-affirmed in all respects and shall continue in full force and






--------------------------------------------------------------------------------

-3-
effect. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 3 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment.
Section 8.WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
[Remainder of page left intentionally blank]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
UNIVAR USA INC.,
as Borrower
By: /s/ Kerri Howard
Name: Kerri Howard
Title: Vice President - Treasurer

















































[Signature Page to Univar Amendment No. 3]




--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent
By:  /s/ Liliana Claar 
Name: Liliana Claar
Title: Vice President







[Signature Page to Univar Amendment No. 3]

